Citation Nr: 0723204	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to March 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which granted the veteran's claim for service 
connection for low back strain and assigned an initial 10 
percent rating retroactively effective from March 26, 2002.  
She has since relocated, and the RO in Baltimore, Maryland 
now has jurisdiction.

In support of her claim for a higher initial rating, the 
veteran had a hearing at the Baltimore RO in October 2005 
before a local decision review officer (DRO), but she also 
had earlier requested another hearing at the RO in Los 
Angeles, California, before a Veterans Law Judge of the Board 
(Travel Board hearing).  So in October 2004 the Board 
remanded the case to schedule her for a Travel Board hearing, 
but by that time she already had moved to Maryland.  So the 
Board again remanded this case in April 2006.  And a July 
2006 letter from the Baltimore RO informed her that Travel 
Board hearings are not conducted there, since it is so 
relatively close to the Board's offices in Washington, DC, 
but that she could still have a hearing before the Board in 
Washington or using video-conferencing technology with her at 
the RO and the Veterans Law Judge at the Board.  There is no 
indication she did not receive that letter; the U.S. Postal 
Service did not return it as undeliverable.  Neither is there 
any indication she responded to it.  Thus, her claim will be 
adjudicated as if she withdrew her request for a hearing 
before the Board.  See 38 C.F.R. § 20.702 (2006).




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claim, including apprising him of whose 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist her in 
developing that evidence.

2.  When experiencing pain during flare-ups and after 
prolonged standing or sitting, the range of motion in the 
veteran's low back decreases from normal (i.e., full) 
to moderately limited.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the requirements 
are met for a higher initial rating of 20 percent, but no 
greater, for the low back strain, retroactively effective 
from March 26, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4 4.5, 4.59, 4.71a, 
Diagnostic Code (DC) 5243 (2006); § 4.71a, DCs 5292, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

Here, the RO initially adjudicated the claim in March 2002 
and did not send a VCAA letter until January 2003.  That 
letter informed the veteran of VA's duty to assist her in 
developing her claim and that assistance would be provided, 
but it did not inform her of the type of evidence needed to 
show her entitlement to a higher initial rating.  However, a 
more recent July 2005 RO letter provided notice regarding 
what information and evidence was needed to substantiate her 
claim for a higher initial rating, as well as what 
information and evidence she needed to submit, what 
information and evidence would be obtained by VA, and the 
need for her to advise VA of or submit any further evidence 
that was relevant to her claim.  Being that it was issued 
prior to the Court's decision in Dingess/Hartman, 
naturally it did not address the additional downstream 
effective date element.  But she since has received still 
additional notice, even concerning this downstream effective 
date element of her claim, in December 2006.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when a claim has been proven, the purpose of 
section 5103(a) notice has been satisfied and notice under 
its provision is no longer applicable, meaning VA does not 
have to provide notice concerning the downstream elements of 
the underlying claim.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of her 
underlying claim - including in this particular instance as 
it relates to the downstream disability rating and effective 
date elements.  Moreover, in Sanders v. Nicholson, 487 F.3d 
861 (Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  See, too, Simmons v. Nicholson, 487 F.3d 892 
(2007).

Again, though, a December 2006 Dingess/Hartman letter 
informed the veteran how downstream disability ratings and 
effective dates are assigned and the type evidence impacting 
those determinations.  The RO did not conduct another de novo 
review of her claim after issuing that letter, having just 
recently done so in the October 2006 SSOC, and since she had 
not responded to either the October 2006 SSOC or December 
2006 Dingess/Hartman letter with additional evidence that 
needed to be considered and addressed in another SSOC.  See 
38 C.F.R. § 19.31.  See also Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007) (There is nothing to 
review if no additional evidence is submitted).

The veteran's VA vocational rehabilitation file, among 
several other items of evidence, already had been considered 
in the October 2006 SSOC.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of her 
service medical records and post-service medical records and 
examination reports,  VA treatment records from the facility 
she identified, treatment records from the military facility 
where she receives her primary care, and the transcript of 
her RO hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to her.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to her.  
Thus, any such error is harmless and does not prohibit 
consideration of her appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on her behalf be discussed in 
exhaustive detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate her 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to her claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  But 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's low back strain.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as a 
"staged" rating.  Fenderson, 12 Vet. App. at 126.

Analysis

The spine rating criteria were changed after the veteran's 
claim was received and during the appeal period.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of her claim under the criteria that 
are to her advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  The new rating criteria, however, 
may be applied only prospectively from the effective date of 
the change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 
2003); 
VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The SOC and SSOCs informed the veteran of all changes to the 
rating criteria, and the RO considered her claim under all 
applicable criteria - both old and new.  So the Board, as 
well, may consider the merits of her claim under both the 
former and revised standards.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The March 2002 rating decision reflects that the RO evaluated 
the veteran's low back disorder under DC 5295 for lumbosacral 
strain.  Under that code and the criteria in effect at the 
time, severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a maximum rating 
of 40 percent.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
rating.  


A strain with characteristic pain on motion warrants a 10 
percent rating, and slight subjective symptoms only are 
noncompensable (i.e., 0 percent).  38 C.F.R. § 4.71a, DC 5295 
(2002).

Under the former DC 5292, severe limitation of motion (LOM) 
in the lumbar segment of the spine is rated at 40 percent, 
moderate 20 percent, and slight 10 percent.

The December 2001 VA general examination report reflects that 
the veteran told the examiner that, on a scale of 1 to 10, 
with 1 being the least, she experienced pain of 10/10 
intensity once every two weeks with strenuous activity, 
prolonged standing, or prolonged sitting.  She used analgesic 
balm and nonsteroidal anti-inflammatory drugs (NSAIDS) for 
relief.  After onset, her pain lasted from three days to a 
week.  The examiner observed her posture and gait to be 
normal.  Objective physical examination revealed her muscle 
strength was equal, bilaterally, against all pressure.  Her 
lower back was tender to palpation, and straight leg raising 
caused pain in her lower back.  Testing of her range of 
motion (ROM) revealed flexion to 90 degrees, with pain 
starting at 40 degrees.  Backwards extension 
was to 30 degrees, lateral flexion to 35 degrees, 
bilaterally, and lateral rotation to 30 degrees, bilaterally.  
The diagnosis was low back strain.

The veteran had another examination in April 2004.  The 
report indicates she said her pain occurred one to two times 
a day and lasted for one hour.  It traveled to her back and 
neck and was a sharp type pain she assessed as 10/10.  Either 
physical activity or stress could trigger it, and rest 
provided relief.  Generally, it was triggered by a long 
drive, daily workouts, or long periods of sitting or 
standing, but it did not cause incapacitation.  Heavy 
lifting, and her work as a dental hygienist caused flare-ups.  
The examiner noted there were no complaints of radiating pain 
on movements, and muscle spasm was absent.  There was 
tenderness to palpation of the paraspinal muscles of the 
thoracolumbar spine, but straight leg raising was negative 
bilaterally.  The veteran's ROM was normal in all spheres 
except backwards extension, which was 0 to 20 degrees - 10 
degrees less than normal, and pain started at 15 degrees.  
The examiner noted the veteran's ROM on forward flexion of 0 
to 90 degrees was without pain, and that pain on lateral 
flexion was at the end of the movement at 30 degrees.  
Neurological examination of the lower extremities was normal, 
and the examiner noted that X-rays of the lumbar spine were 
within normal limits.  He also observed there was no change 
in the veteran's diagnosis of record, which was lumbosacral 
strain with LOM, pain on ROM, and paraspinal muscle 
tenderness.

At a July 2005 VA spine examination, the veteran reported 
symptoms similar to those at her prior examinations, and she 
stated that she had not seen a doctor during the eight-year 
history of her low back condition.  She also said that she 
took no pain medication.  Physical examination revealed no 
tenderness or paraspinal spasm, and straight leg raising was 
negative bilaterally.  Testing on ROM revealed 
forward flexion of 0 to 90 degrees, backward extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 45 degrees bilaterally.  The examiner 
noted there was no objective evidence of pain on motion.  
The diagnosis was chronic strain, lumbosacral spine, but 
without evidence of weakened movement, excessive 
fatigability, or incoordination.  Further, the examiner noted 
there was no evidence that those facets or pain decreased 
motion during exacerbations or repetitive activity.  And, he 
said, while exacerbations of moderate severity and duration 
occurred daily, there was no evidence of additional LOM or 
functional impairment during flare-ups.  The veteran did not 
use an assistive device such as a cane or brace, and there 
was no ankylosis.  Active and passive ROM were the same.

The veteran testified at her October 2005 RO hearing that she 
did not take medications prescribed for her because they were 
too strong, were uncoated and irritated her stomach, and made 
her nauseous.  She also said she could not touch her toes and 
avoided bending forward.  After a day of continuous household 
chores she placed her pain as 8/10, and she also asserted 
that she had pain in her tail bone.

Records of the military hospital where the veteran is cared 
for reflect that she sought treatment approximately a week 
after that hearing.  An October 2005 note indicates she 
worked as a dental hygienist, and that she complained of pain 
while standing, as well as a popping sound and sharp pain in 
her lower back.  She denied radiation of her pain.  Physical 
examination revealed a stiff, antalgic gait, and moderate 
discomfort.  There was no sacroiliac joint pain; her back 
was rigid, but without spasm on palpation.  Her lower 
extremities were intact neurologically.  The nurse 
practitioner assessed chronic low back pain and prescribed 
Motrin.  At a follow-up consultation in early November 2005, 
there was decreased flexion and extension, without specific 
values, and there was tenderness to palpation at L3-L5 and 
S1.  But the veteran's posture was normal, and X-rays of her 
lower back and tail bone were also normal.

Those are the most recent treatment records in the claims 
file.  But pursuant to the Board's last remand, the veteran's 
Vocational Rehabilitation (VR) records were obtained to 
ensure there were no relevant treatment records not in the 
claims file for consideration in her appeal.  The VR folder 
reflects that her existing treatment records and rating 
decisions were used for the decision related to that benefit.  
It also contains a June 2006 Report of Contact (VA Form 119) 
indicating the veteran informed her VR counselor that she had 
undergone surgery, but that she did not specify what type of 
surgery.  That procedure apparently was unrelated to her low 
back disability, as she did not indicate it was and none of 
the examination reports or other records suggest her low back 
condition would possibly involve future surgery.

As for whether the veteran is entitled to a higher rating for 
her low back disability, the Board sees that the December 
2001 examiner did not find any evidence of muscle spasm on 
forward bending.  Further, there were no findings of 
radiating pain or radiculopathy, and the neurological 
findings were normal in all other respects as well.  She also 
had normal range of motion in her low back on extension, 
lateral flexion, and rotation.  See 38 C.F.R. § 4.71a, Plate 
V (2006), indicating normal range of motion in each of these 
directions is to 30 degrees.  She also had what amounted to 
full range of motion on forward flexion, to 90 degrees, but 
she started experiencing pain at the 40-degree mark.  
Consequently, under DeLuca, for all intents and purposes, her 
net range of motion on forward flexion was to only 40 degrees 
- which in turn is roughly equivalent to "moderate" 
overall limitation of motion in her low back, keeping in mind 
she had normal range of motion in all other directions 
(backward extension, lateral flexion and rotation).  So she 
was entitled to a higher 20 percent rating under the former 
DC 5292.  The fact that she did not have objective clinical 
indications of muscle spasm, in addition to her 
characteristic pain on motion, precludes assigning this 
higher 20 percent initial rating under the former DC 5295.

The results of the April 2004 VA examination also support 
assigning this higher 20 percent initial rating - again on 
the basis of the extent of limitation of motion, but this 
time using the measurements for backward extension rather 
than forward flexion.  During the 2004 evaluation, unlike 
when examined in 2001, the veteran had normal forward flexion 
- meaning to 90 degrees, and more importantly without any 
limiting pain like before.  But she had pain on 
backward extension - indeed, so much so that it reduced her 
range of motion in this direction from 20 degrees (already 
less than the "normal" 30 degrees) to an even lesser 15 
degrees.  So she had what amounted to only half of normal 
backward extension.  See 38 C.F.R. § 4.71a, Plate V (2006).  
She experienced pain on lateral flexion, too, but not until 
at the terminal point of normal range of motion, i.e., not 
until she already had reached the normal 30 degrees.  
Consequently, her pain, though evident, did not affect her 
range of motion on lateral flexion since it still was full.  
Normal forward flexion (without pain) and no resulting affect 
of the pain on lateral flexion means that, overall, the 
veteran again had "moderate" limitation of motion in her 
low back.  And under the former DC 5292, this warrants a 20 
percent rating.

The more recent treatment notes from October and November 
2005 reiterate the veteran experiences greater limitation of 
motion in her low back when her pain is most problematic 
(i.e., during "flare-ups" - which are triggered by 
prolonged physical activity of any sort, or even at rest by 
prolonged sitting).  So there is additional objective 
clinical confirmation of the impact her pain has on her 
range of motion.  But again, in virtually all other respects, 
examination of her low back has remained essentially 
unremarkable - including in terms of the absence of any 
radiculopathy/sciatic neuropathy involving her lower 
extremities (so not entitled to an even higher rating under 
the former DC 5293 for intervertebral disc syndrome (IVDS)).

And, again, since the veteran also did not have any objective 
clinical indications of muscle spasm, severe listing of her 
whole spine to the opposite side, a positive Goldwaite's 
sign, etc., she cannot receive a rating higher than 20 
percent under the former DC 5295 either.

The initial change to the spine rating criteria - which took 
effect as of September 23, 2002, only involved IVDS.  Thus, 
that change has no significance to the veteran's claim as 
there again is no evidence her low back condition has 
manifested any neurological symptoms like 
radiculopathy/sciatic neuropathy - including involving her 
lower extremities, or bowel or bladder impairment.

There were further revisions, effective September 26, 2003, 
affecting the rating of all low back disabilities other than 
IVDS.  In addition to the changes in the way spine pathology 
is rated, the current criteria provide specific standards for 
spine range of motion, see 38 C.F.R. § 4.71a, Plate V (2006), 
and redesignates the Diagnostic Codes as well.  See 
Diagnostic Codes 5235-5243 (2006).

According to the new General Formula for Rating Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For forward flexion of the 
thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).



Keep in mind these revised rating standards only can be 
applied prospectively from their effective date forward.  So 
only the evidence dated since September 2003 is relevant.  
The veteran did not have sufficient limitation of motion 
during her April 2004 VA examination to warrant assigning a 
rating higher than 20 percent under the revised standards 
since only her backward extension was less than normal.  And 
the same is true of the results of her more recent July 2005 
examination since her forward flexion again was entirely 
normal - to 90 degrees, and again without any limitation 
from pain, and since her combined range of motion 
(considering the total of her forward flexion (90 degrees), 
backward extension (30 degrees), lateral flexion to each side 
(30 degrees plus another 30 degrees), and lateral rotation to 
each side (45 degrees plus another 45 degrees)) was 270 
degrees.

It is equally worth noting the veteran also does not have 
ankylosis of the lumbar or thoracic segment of her spine, so 
not entitled to a rating higher than 20 percent on that basis 
either.  Ankylosis is the immobility and consolidation of the 
joint due to disease, injury or surgical procedure - that is 
to say, complete immobility and fixation of the joint in a 
favorable or unfavorable position.  See, e.g., 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  See, too, Note (5) to DCs 
5235-5243.

For these reasons and bases, the evidence supports assigning 
a higher 20 percent initial rating under the former DC 5292 
for "moderate" limitation of motion in the lumbar segment 
of the spine - retroactively effective from March 26, 2002.  
The preponderance of the evidence, however, is against 
assigning a rating higher than 20 percent under either the 
former or revised standards, so to this extent the benefit of 
the doubt doctrine does not apply.  38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  And since the 
veteran's low back condition has been no more than 20-percent 
disabling since the effective date of her claim, her rating 
cannot be "staged" either under Fenderson, 12 Vet. App. at 
125-26.




ORDER

A higher 20 percent initial rating is granted for the low 
back disability, retroactively effective from March 26, 2002, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


